DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the packaging” in line 19.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0092709 A1) (“Choi”), in view of Hoellwarth et al. (US 2010/0078343 A1) (“Hoellwarth”), CN 206076240 (U) (“'240”), as understood from the provided translation, Jang (US 2016/0055793 A1), and Tan et al. (US 9532633 B1) (“Tan”).
With respect to claim 10, Choi discloses a light emitting diode display (0028) comprising a substrate – element 113, a light emitting diode functional layer on the substrate – element 130 (0047, 0048, 0071).  Choi is silent with respect to packaging adhesive, a packaging cover plate, the packaging cover plate including a cover body and a groove structure disposed on a first surface of the cover plate body, therein the cover plate body comprises a flexible ceramic material, wherein the packaging adhesive is applied on the first surface of the cover plate body, thereby completing the packaging of the light emitting diode functional layer on the substrate, to prevent invasion of water and oxygen.  Hoellwarth discloses a cover – a packaging cover plate – including a cover body, for an electronic device (abstr., 0006), wherein the cover plate body comprises a flexible ceramic material (0042, 0049), wherein a packaging adhesive is applied on the first surface of the cover plate body – the cover adheres to the electronic device (0050), the cover completing the packaging of the electronic device (0006, 0041, 0048).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the light emitting diode display of Choi with a packaging cover plate with a packaging adhesive applied on a first surface of the cover 
Hoellwarth discloses that the cover can augment the electrical capabilities of the electronic device (0006) and may include e.g. an electronic grid (0096), but Choi and Hoellwarth are silent with respect to the groove structure on a first surface of the cover plate body as recited in the claim.  '240 discloses a cover plate comprising a cover plate body and a groove structure on a first surface of the cover plate body, the groove structure comprising a first groove filled with an adhesive material, wherein the adhesive within the grooves helps to attach the cover plate body to the next layer, wherein it is easy for the structure comprising the cover to recover after the structure is bent (p. 7, Figs. 1 and 3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first surface of the cover plate body with a groove structure to accommodate an adhesive material within the first groove of the groove structure in order to attach the cover of Hoellworth (0050) to the display of Choi (0058).
'240 discloses a plurality of grooves isolated from each other (p. 7, Figs. 1-6), but is silent with respect to the groove structure comprising a second groove that is filled with a thermally conductive material.  Jang discloses a cover plate including a cover plate body comprising a groove filled with a thermally conductive material – element 
'240 teaches the first groove being a polygon (p. 8 and 9, Fig. 5 and 6C).  Jang teaches a second groove that is a polygonal groove – element 250 (Fig. 1), wherein the location of the groove may vary, more than one groove may be provided, the size and arrangement of the grooves may vary (0044, 0045).  Thus, although Jang does not specify explicitly that the second groove surrounds the first groove, as the location of the second groove varies depending on where the heat is generated (0044), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the second groove surrounding the first groove as design changes are within the purview of a person skilled in the art (MPEP 2144.04).
Choi, Hoellwarth, '240 and Jang are silent with respect to the first groove being a regular hexagonal groove.  Tan discloses a cover plate for an electronic device (col. 1, lines 12-16), the cover plate including a first groove being a regular hexagonal groove (abstr., col. 3, lines 22-30, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first groove of '240 as a regular hexagonal groove as design changes are within the purview of a person skilled in the art (MPEP 2144.04), and hexagonal grooves are known in the art of covers for electronic devices.  Regarding the second groove being a regular 
Regarding the second groove being a plurality of grooves, Jang teaches that the second groove can be a plurality of grooves (0044, 0045).  Thus, although Jang does not specify explicitly that the second groove surrounds the first groove, as the location of the second groove varies depending on where the heat is generated (0044), and the size and arrangement of the grooves may vary (0044, 0045), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the outer six sides of any of the plurality of the second grooves would coincide with the outer six sides of the plurality of the second grooves adjacent thereto. 
Regarding the first groove and the plurality of the second grooves covering the entire first surface of the cover plate body, '240 discloses a plurality of grooves isolated from each other on the first surface (p. 7, Figs. 1-6), Jang does not specify explicitly the location of the plurality of the second grooves, but as the location of the plurality of the second grooves varies depending on where the heat is generated (0044), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cover plate wherein the first groove and the plurality of the second grooves cover the first surface of the cover plate body as design and size changes are within the purview of a person skilled in the art (MPEP 2144.04).
Since the first groove is a regular hexagonal groove, and the second groove is a regular hexagonal ring groove surrounding the first groove, as discussed above, and the location of the plurality of the second grooves varies depending on where the heat is generated, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the inner six sides of the second groove would be in one-to-one correspondence with the six sides of the first groove, and would coincide with the six sides of the first groove respectively, as design changes are within the purview of a person skilled in the art (MPEP 2144.04).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Hoellwarth, '240, Jang, and Tan, and further in view of Hsiao et al. (US 2013/0280519 A1) (“Hsiao”).
Choi, Hoellwarth, '240, Jang and Tan teach the cover plate of claim 10, but are silent with respect to the flexible ceramic material as recited in the claim.  Hsiao teaches In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Hoellwarth, '240, Jang, and Tan, and further in view of Bohin et al. (US 6562180 B1) (“Bohin”).
Choi, Hoellwarth, '240, Jang and Tan teach the cover plate of claim 10, but are silent with respect to the adhesive material as recited in the claim.  Bohin discloses an adhesive to be used in electronic devices (col. 3, lines 23-28), which is an organosilane-based material containing inorganic fillers (col. 3, lines 44-66).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the adhesive material of Hoellwarth as disclosed in Bohin, as the material of Bohin is to be used in electronic products (col. 3, lines 23-28), as it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Hoellwarth, '240, Jang, and Tan, and further in view of Cho et al. (US 7292440 B2) (“Cho”).
With respect to claim 17, Choi, Hoellwarth, '240, Jang and Tan teach the cover plate of claim 10.  Jang teaches graphite as the thermally conductive material (0040), but Jang does not specify that a graphite powder is used.  Cho discloses that graphite powder is used as a heat-dissipating material in electronic devices (col. 1, lines 43-45, col. 4, lines 60-65).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use graphite powder in the groove of Jang as a heat-dissipating material as it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant’s arguments filed on May 3, 2021 have been fully considered.  
Applicant’s arguments with respect Choi, as well as ‘240, and Jang as not disclosing the packaging cover at a side of the light emitting function layer have been considered but are moot because a new combination of references has been cited, as discussed above.
The Applicant argued Jang does not teach the surrounding relationship of different groove structures filled with different materials.  The Examiner notes Jang teaches a second groove that is a polygonal groove – element 250 (Fig. 1), wherein the location of the groove may vary, more than one groove may be provided, the size and 
The Examiner also notes both '240 and Jang are concerned with adhesion of the cover plate to a neighboring layer of the device and heat dissipation, respectively.
 '240 discloses a cover plate comprising a cover plate body and a groove structure on a first surface of the cover plate body, the groove structure comprising a first groove filled with an adhesive material, wherein the adhesive within the grooves helps to attach the cover plate body to the next layer, wherein it is easy for the structure comprising the cover to recover after the structure is bent (p. 7, Figs. 1 and 3).  Jang discloses a cover plate including a cover plate body comprising a groove filled with a thermally conductive material – element 400, the thermally conductive material helping to dissipate heat created by the display device that the cover is a part of (0010, 0037, 0039, 0043, 0044, Figs. 1-3, 8).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783